         Case 2:21-cv-00313-RAH-CSC Document 3 Filed 04/28/21 Page 1 of 4




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

FERNANDO TARTT, #237638,                              )
                                                      )
            Plaintiff,                                )
                                                      )
    v.                                                )    CIVIL ACTION NO. 2:21-CV-313-RAH
                                                      )
K. SMITH,                                             )
                                                      )
            Defendant.                                )

                RECOMMENDATION OF THE MAGISTRATE JUDGE

                                         I. INTRODUCTION

         This 42 U.S.C. § 1983 action is pending before the court on a complaint filed by

Fernando Tartt, a state inmate currently incarcerated at the Bibb Correctional Facility. In

this complaint, Tartt challenges the constitutionality of actions recently taken against him

at Bibb by officer K. Smith. Doc. 1 at 2.

         Upon review of the complaint and in light of the claims presented therein, the

undersigned finds that this case should be transferred to the United States District Court

for the Northern District of Alabama pursuant to 28 U.S.C. § 1406. 1

                                           II. DISCUSSION

         A 42 U.S.C. § 1983 “action may be brought in – (1) a judicial district in which any

defendant resides, if all defendants are residents of the State in which the district is located;


1Upon initiation of this civil action, Tartt filed an application for leave to proceed in forma pauperis. Doc.
2. However, under the circumstances of this case, the court finds that a ruling on such application, including
assessment and collection of any filing fee, should be undertaken by the United States District Court for the
Northern District of Alabama.
       Case 2:21-cv-00313-RAH-CSC Document 3 Filed 04/28/21 Page 2 of 4




(2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred . . .; or (3) if there is no district in which an action may otherwise be

brought as provided in this section, any judicial district in which any defendant is subject

to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b). The

law further provides that when a case is filed “laying venue in the wrong division or

district” the court may, “if it be in the interest of justice, transfer such case to any district .

. . where it could have been brought.” 28 U.S.C. § 1406(a); see also 28 U.S.C. § 1404(a)

(“For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district . . . where it might have been brought[.]”);

28 U.S.C. § 1631 (Providing federal courts the power to transfer a civil action to “cure a

want of jurisdiction” where such transfer “is in the interest of justice[.]”).

       The Bibb Correctional Facility is located within the jurisdiction of the United States

District Court for the Northern District of Alabama. Thus, the actions about which Tartt

complains occurred in the Northern District of Alabama.               Moreover, the complaint

indicates that the individual named as a defendant resides in the Northern District of

Alabama. Under these circumstances, the claims asserted by Tartt are beyond the venue

of this court. However, it is clear from the complaint that the proper venue for this cause

of action is the United States District Court for the Northern District of Alabama.




                                                2
       Case 2:21-cv-00313-RAH-CSC Document 3 Filed 04/28/21 Page 3 of 4




        In light of the foregoing, the undersigned finds that in the interest of justice and for

the convenience of the parties, this case should be transferred to the United States District

Court for the Northern District of Alabama for review and disposition. 2

                                        III. CONCLUSION

        Accordingly, it is the RECOMMENDATION of the Magistrate Judge that this case

be transferred to the United States District Court for the Northern District of Alabama

pursuant to the provisions of 28 U.S.C. § 1406(a).

        On or before May 12, 2021, the parties may file objections to the Recommendation.

Any objections filed must specifically identify the findings in the Magistrate Judge’s

Recommendation to which he objects. Frivolous, conclusive or general objections will not

be considered by the District Court. The parties are advised that this Recommendation is

not a final order of the court and, therefore, it is not appealable.

        Failure to file written objections to the proposed findings and legal conclusions set

forth in the Recommendations of the Magistrate Judge shall bar a party from a de novo

determination by the District Court of these factual findings and legal conclusions and shall

“waive the right to challenge on appeal the District Court’s order based on unobjected-to

factual and legal conclusions” except upon grounds of plain error if necessary in the

interests of justice. 11TH Cir. R. 3-1; see Resolution Trust Co. v. Hallmark Builders, Inc.,

996 F.2d 1144, 1149 (11th Cir. 1993) (“When the magistrate provides such notice and a




2In transferring this case, this court makes no determination with respect to the merits of the plaintiff’s
claims for relief.

                                                    3
       Case 2:21-cv-00313-RAH-CSC Document 3 Filed 04/28/21 Page 4 of 4




party still fails to object to the findings of fact and those findings are adopted by the district

court the party may not challenge them on appeal in the absence of plain error or manifest

injustice.”); Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989).

       DONE this 28th day of April, 2021.




                                     /s/ Charles S. Coody
                                     UNITED STATES MAGISTRATE JUDGE




                                                4
